 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnchorWire Corporation of TennesseeandErnestM. Janco.Case 26-CA-3237set forth in the Trial Examiner's RecommendedOrder.September23, 1969DECISION AND ORDERBY MEMBERS FANNING,BROWN, AND JENKINSOn June 5, 1969, Trial ExaminerBenjamin B.Lipton issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecisionand a supporting brief. The GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.' The Board has considered theDecision. the exceptions, briefs, and the entirerecord in this case, and hereby adopts the findings,conclusionsand recommendations of the TrialExaminer.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that Respondent, Anchor Wire CorporationofTennessee,Nashville,Tennessee, its officers,agents, successors, and assigns, shall take the action'Respondent'sallegation that the Trial Examiner acted improperlyduring the hearing is not substantiated in Respondent's brief or by our ownexamination of the record Accordingly we rind no merit in this allegation'In view of the credited testimony to the effect that union adherentsJanco and Johnson would be terminated because of their organizationalefforts and support for the Union,the interrogation of employees about theUnion, and for other reasons detailed by the Trial Examiner in hisDecision, we conclude, in agreement with the Trial Examiner, that theRespondent was discriminatorilymotivated in terminating Janco andJohnson on December 10, 1968Respondent has moved to supplement the record by affidavit oralternately to reopen the record for the taking of additional evidence aboutposthearing developments it alleges would support its contention that theterminations were prompted by economic considerations and a change inits operationsEven assuming,arguendo,the facts as set forth in the proftered affidavit,itwould not in our view affect our conclusion that the terminations were infactdiscriminatorilymotivatedItispossible,however,thatsuchadditional evidence may be relevant in determining the extent and durationof our remedial order Iheretore,the motion to supplement the record oralternatively to reopen the record for such additional evidence is deniedwithoutprejudice to submission of such information in subsequentcompliance proceedingsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN B. LIPTON,TrialExaminer:Hearing was heldbeforeme on March 18 and 19, 1968,' in Nashville,Tennessee,upon a complaint issued by the GeneralCounsel of the Board.' The complaint alleges certain actsof coercion upon the employees, and the discharge of twoemployees, in violation of Section 8(a)(1) and (3) of theActAt the hearing, all parties were represented and wereafforded full opportunity to present relevant evidence andto argue orally on the record. After the close, briefs werefiledbyGeneralCounsel and Respondent, which havebeen duly considered.'Upon the entire record in the case, and from myobservations of the demeanor of the witnesses on thestand,Imake the lollowing.FINDINGS O1' FACT1.THE BUSINESS OF RESPONDENTAnchor Wire Corporation of Tennessee, herein calledtheRespondent, is engaged in the manufacture of wirecable and wire products at its plant in Goodlettsville,Tennessee.During the year preceding issuance of thecomplaint, Respondent had a direct inflow and a directoutflow in interstate commerce of goods and materials, ineach instance,valued in excess of $50,000. Respondentadmits, and 1 find, that it is engaged in commerce withinthe meaningof the Act.11THE LABOR ORGANIZATIONINVOLVEDDistrictLodge No. 155,InternationalAssociation ofMachinists and AerospaceWorkers,AFL-CIO,hereincalled theUnion,isa labor organization within themeaning ofthe Act.111.THE UNFAIR LABOR PRACTICFSA. The Essential IssuesOn August 28, a Board election in a production andmaintenance unit was conducted, in which 18 votes werecast against the Union, 14 for the Union, and one ballotwas void ' General Counsel alleges that Respondentcommitted violations of Section 8(a)(I) and (3), byengaging in coerciveinterrogationof employees prior tothe election, and following the election, by threatening theemployees with discharge and by discharging Ernest M.Janco and Odie Johnson,Jr.,because of their unionactivities. It is further alleged that, for unlawful reasons,Respondent failed to offer Janco and Johnson other plantjobs available at the time of their discharge, and that itprevented them from applying for such jobs for which'All dates arein 1968 unless otherwise noted9rhe chargewas riled and served upon Respondent by registered mail onDecember16, the instantcomplaint is datedFebruary 7, 1969'Respondent's brief consists of a short generalized statement of itseconomic defenseto the allegeddiscriminatory discharges'No objections were tiled178 NLRB No. 93 ANCHOR WIRE CORP.571theywere qualified.Respondentdenies the allegedviolations. It affirmatively defends on the basis that Jancoand Johnson were terminated for legitimate businessreasons, in that they were replaced by new personnel withgreater skills needed under a reorganization program fordeveloping new productsThe case entirely involvesquestionsoffact,includingthatofRespondent'smotivationforthedischarges.For the most part,credibilityconflicts arise from the material evidence.These have been resolved upon analysis of the pertinenttestimony, the manner of its presentation, the demeanorof the witnesses, the inherent plausibilities, and the totalrecord in the case.B. The InterrogationsInearlyAugust,Respondent's president, JamesW.Hogg, approached Mildred Hall, a machine helper, at herwork station. He asked if she would "volunteer" to comeinto his office of her "own free will." She consented Inhis office, he inquired, "What is wrong out there?" Shequestioned whether he was referring to the Union, but hedid not respond directly. For over 2 hours, they discussedvarious conditions in the plant.When she was about toleave, he said he thought a lot of her and that- "If thisother comes in here they'll he something come in betweenus that we can't sit down and talk like this."At the end of July, Hogg escorted Altie Martin fromher work area to his off-ice, after asking if she would go ofher "own accord " In his office, they conversed for aboutan hour. He asked her whether she liked her job She did.He asked if her husband was a railroad man, and if hewas a union member. She said she supposed he "belongedto the Union." He asked what she thought about theUnion in the plant, and "what they wanted out there." Toboth questions she replied that she did not know. Asked itshe had any complaints, she mentioned only that she hadnot received a raise that year, while it had been given tothe other girls in her area. He also inquired as to herformer employment, although she had been an employeeof Respondent for 6 years.Inmid-August, Hogg similarly approached Janco (oneof the subsequent dischargees). After first declining, Jancoagreed to talk in the private office, with Hogg repeatedlystressing that it was on Janco's "own free will." Theirdiscussion lasted about 6 hours. Janco was asked why hewanted a union, and why the employees wanted one. Hoggmentioned "all kinds of things" Respondent had done forthe employees, as well as certain special favors andconsiderations done for Janco. He couldn't understandwhy they wanted a union. He asked Janco if he could"pinpoint people that he should talk to in the plant."Hogg was present throughout the hearing. He testifiedhe did not recall their conversation as to what Hall saidabout the Union, but denied that he had asked her "whatwas wrong out there." As to Martin, he had "heard aboutthisUnion thing," and he called her into his office andinquired whether she had a "wage problem", as he wantedto explain how the rates were set. "It kind of needled[him] about the fact that if the Union got in there maybeshe would improve her wage rate." She volunteered theinformation about her husband as a union railroad man.Concerning Janco, Hogg did not deny the above-describedtestimony. In his own brief version, he related,inter a/ia,that Janco pointed out that he was not involved in theUnion, but volunteered that he was asked to appear as theUnion's observer in the forthcoming election. Also Jancostated his hopes of getting to $3 an hour (as comparedwith his present rate of $2.50), and of getting intomanagement. Hogg explained that, as chief executive, hehad to be in his office and that he raised the question ofJanco coming of his "own free choice" because hisattorney advised him to do this.'This evidence plainly shows that Hogg engaged insystematic interrogation of individual employees withinthe confines of his office, a locus of high managementauthorityThat these employees agreed. in the words ofHogg, to come of their own volition scarcely establishesthe element of full consent Nor in any case can it serve toabsolve or mitigate the effects of his purposeful personalquestioning regarding the Union Accordingly,it is foundthat Hogg's conduct was violative of Section8(a)( I), (a) inthe series of coercive interrogations, as described, and (b)inseeking to enlist Janco in effect as an informer toidentify the prounion employees with whom Hogg "shouldtalk to out in the plant."About a week before the election, Eugene Macquade.plantengineer and supervisor of Janco, had a discussionin his officewith Janco concerning the Union. Macquadeasked how he felt about it. and whether he thought theCompany or the Union would win. On frequent occasionsduring thisperiod, Janco went into Macquadc's officewhere, among other things, they talked "quite a bit"about the UnionMacquade's general denial that heeverhad any conversations with Janco on the subject of theUnion is not credited ' When considered in conjunctionwith the preelection interrogations of Janco and otheremployees conducted by Hogg, and in light of the entirerecord, I find that Macquade's particular questioning ofJanco as tohis union sentimentswas, at least in tendency,coercive.C TheThreatsInmid-September.Macquade spoke to Janco in thepresence of Macquade's assistant, Henry Zicmak, andOdic Johnson (the other subsequent dischargee). He saidthat if Janco had gone along with Hogg (at the time hespent 6 hours in Ho,-,g's office before the election), hewould have come out "smelling like a rose "' In totalcontext, a reasonable implication of this statement is thatif Janco had agreed to oppose the Union and "pinpoint"the pro-Union people for Hogg, he would have beensubstantially rewarded, and the converse applied becausehe had failed to do so.InNovember, Macquade told Janco that Respondentwas going to get rid of either Janco or Johnson. A fewdays later, about November 15, he told Janco andJohnson that they were both going to be discharged, andadvised them to start looking for a job. Also aboutNovember 15, Macquade informed them, as follows. (a)Morgan Jones had gone into the front office and toldthem(i.e..management) that Janco and Johnson hadsigned himup to join the Union, and had signed up othermembers. (h) In Hogg's oflicc they had a list of 14employees who voted for the Union: they had alreadygotten rid of two of these employees; they would like to'To the extent of any tonnict,Iaccept the testimony of the employees inquestion'Credibility findings contrary toMacquadc are made as to other issuest.onsideredinfra'Johnson gave this testimony,but was unsure of the dates,generallyestimated as in November However, he indicated there were two similarconversations"when they were talking about the rose " Johnson's affidavitgiven to the General Counsel (as read into the record)refers to such aconversation about 3 weeks after the election Ziemak did not testify 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDget rid of all within a year; and Janco and Johnson wouldbenext.Later inNovember, substantially the sameremarks as above were reiterated by Macquade."The foregoing, which is credited,' establishes thatrepeated threats were made by Respondent to dischargeJanco and Johnson and other employees who had votedfor the Union in the Board election. These allegedviolations of Section 8(a)(1) are therefore sustained.D. The DischargesJanco commenced his union activity in mid-July. OdieJohnson and Kenneth Brown enlisted him in the campaignto distributeunioncards and "sign up members,"- whichhe did. After Johnson had unsuccessfully solicited MorganJones, Janco "got him to sign" early in August. At theelection, Janco acted as the Union's observer Johnsonwas similarly active on behalf of the Union.Janco was employed in Respondent's machine shop forover 7 years He had performed production work onSaturdays and Sundays when called upon, and hadexperience in running many of the production machines.In 1961. he took courses at night on the theory andoperation of standard machine shop equipment. At theplant,he operated a South Bend lathe, bench lathe,millingmachine, drill press, shaper, surface grinder, and"do-all" (an electrical saw). It is clearly evidenced thatRespondent'smachine shop equipment was not suitablefor working to close tolerances.'° Among his other duties.Janco set up, repaired, and maintained the productionmachinery,made and kept a supply of parts, andparticipated in building new machines. During his last 3years, his work did not require close supervision. He wasclassified as "Machinist Helper A" and, at the time of hisdischarge. received $2.50 an hour, the highest wage rate intheplantJohnson had 6 years of employment withRespondent--the first 3 in production work and thereafterin the machine shop. He was classified as "MachinistHelper B" at the rate of $2.30, with duties substantiallythe same as Janco's, except that he apparently requiredcloser supervision.Macquade regularly performed work as the principalmachinist, and his assistant, Ziemak, likewise functionedinamachinist's capacityJohn T. Heaney was theproduction manager. Gordon J. Rappugn held the officeof treasurer, and with Hogg, constituted the executivecommittee. It is evident that Macquade and Heaney wereincluded in top management discussions.In 1967, Macquade told Hogg that Janco was "prettywell on the way," and that they were just starting to breakinJohnson.However, it was not right to call them"machinists,"and so theyremainedorwere thenclassifiedas helpers. In November 1967, general payraises were given out to employees, graded in accordancewith job evaluations made by a committee " Janco andJohnsonwere awarded substantialincreases.'2AboutSeptember 1968," Hogg asked Macquade to evaluate thetechnical employees. At thistime,Macquade said Jancowas "fairly good," but still could not be classed as a"qualifiedmachinist." In consequence of this discussionand evaluation,Hogg told Macquade that Janco andJohnson would have to be let go, when a replacement was'Based on the testimony of Janco and Johnson'Macquade disavowed any discussion with Janco about the Union, aspreviously noted,and gave general denials to each of these incidents"No change in this equipment was contemplated among Respondent'sprojections.obtained. But Macquade did not so advise them. as hewas instructed, because he wanted to do it "softly." Hemerely told Janco and Johnson that "it they heard of ajob coming up . . . to take it," and he would help themwith references. There were instances in which he allowedJanco to take time off (without pay) in search ofemployment.1"Macquade testified that, beginning inSeptember, for a period of 3 months, he was consultedabouthiringnew personnel.He interviewed fourapplicants for a machinist's job. About October, he toldHogg that Frank Dodd -'should probably work out."Hogg's testimony is at variance. At a meeting late inOctober, he, together with Rappugn and Macquade, madethe decision to discharge Janco and Johnson and to lookfor a qualified machinist to supplant them. A letter froman employment agency dated October 24 confirms thequalifications given by Hogg that day in a request for "agraduatemechanicalengineer"anda"qualifiedmachinist "Hogg interviewed six machinist applicants,includingDodd, who were referred by the agency. Amechanicalengineer.Schlemm, was not actually hireduntilMarch 10, 1969.Hogg admitted that, in the interview, he asked Doddhow he felt about unions, and was satisfied with hisanswer that he would act in accordance with his bestinterests."While General Counsel asserted at the hearingthat no specific violation is alleged as to the interrogationofDodd, the evidence is pertinent to the issue ofRespondent's overall motivation.Other discussions with Janco and Johnson during thistime, involving threats of discharge, have already beendescribed. In addition, Janco credibly testified that, aboutSeptember 6, he went in to see Hogg and expressed hisconcern that the employees were not talking to each otheras they did before the election. Hogg said that he sharedhis "happiness only with people who were on the winningteam," that Janco was a good employee, had goodleadership, and knew his job well, but he would make abetter employee for another employer because he was nothappy on his job. Janco then related this conversation toMacquade on the same day, commenting that, "I guessI'd better find another job." On December 9, Janco wastold by Macquade that Dodd was coming in at 4 p.m.,and "this would probably be the end." That evening hetelephonedMacquade at home and inquired if Dodd hadbeen hired. Macquade asked him to come out to his houseand they would talk. At Macquade's, Janco was told thathe and Johnson would be discharged the following day.but not to say anything when he went back to the plant."However, Janco gave the information to Johnson the nextmorning.During the day on December 10, Janco andJohnson received termination slips, each stating "Did not"Hogg described the committee as consisting of himself, Macquade,Heaney, Mrs Davenport,and Janco"Janco's rate was raised by 24 cents"Hogg put the date as late October, and Macquade ultimately as Augustor September"Johnson testified that he refusedMacquade's suggestion to look forwork"Dodd was given written tests by an industrial psychologist retained byRespondent Such tests were not given to Janco and Johnson,nor it wouldappear to any incumbent personnel The psychologist's report is datedDecember 3, 1969. Hogg's attempted justification for his questioning Doddconcerning unions, on the basis that it was indirectly suggested by thepsychologist for a valid reason,isrejectedas unworthy of merit orcredenceDodd was not called to testify."Macquade testified that he then told Janco his discharge was "due tothe new equipment coming in, and stuff, that we needed more skills." ANCHOR WIRE CORP.have training, education, and skill level requirements forchanging business needs, which requires engineer andmachinist. 17Dodd is paid a yearly salary of about $7,000.18 As laterstipulated,Johnson earned $6,150.81 for 1968, whichpresumably was less than the earnings of Janco, paid at ahigher rate." Macquade testified that Dodd had done onlyone thing different from Janco and Johnson Since aboutMarch 1969, he has made some "prints" in connectionwith the design of a "new product" he suggested toRespondent. However, Macquade could not approximatethe amount of time Dodd spent in such work, there hasbeen no occasion for Dodd to perform any work fromblueprints or drawings; and he could not say whether theexpectations have been borne out concerning Dodd'sability, as to which there have been some disappointments.Since at least 1961, Macquade has not worked fromblueprints in the machine shop, althoagh he has done a lotof building and revamping of machines. Despite Hogg'svague estimates, I do not find as a significant factor inany future plans of Respondent the use ofblueprints inthe regular machinist's work in the plant. Nor has it beendemonstrated that the qualifications ofDodd aremateriallygreater than those possessed by Janco andJohnson for the work to be done on the machine toolsavailable. The professional mechanicalengineer,Schlemm,who was hired 3 months after the release of Janco andJohnson, cannot plausibly be regarded as a replacement inthe performance of any of theirduties.In 1964. Janco had engaged in a fist fight on companyproperty and was told that, if it happenedagain,he wouldbe terminated. Prior to that incident, he had beendischarged for gambling on the job, but was reemployed.In July or early August, Mildred Hall informed Hogg thatJanco told her of an "affair"" hehad (in the summer of1967) with a female employee in the plant. Macquade,evasive in his testimony, ultimately indicated that he wasfully aware of the circumstances at the time; and likewise.asIfind,wasHogg.Hogg testified that his firstinformation of the "problem" came from Hall, that heinquired no further into the matter, but that he andHeaney then and there determined that if Janco were everterminated, he would not be hired back for this reason.The same policy would be applied to the female employeeinvolved,who was still employed. Respondent does notallege these incidentsas reasonfor Janco's discharge.Rather, it advances the theory, in a form and for purposeswhich are less than clear, that Janco. now having beenterminated,isunsuitablefor further employment. At thispoint in the consideration of the evidence, it appears tome quite plain that Respondent is seizing upon any straw,howeverancient and ambiguous,asamakeweight tojustify a refusalto reinstateJanco.These contentions,"Macquade'saffidavit dated January 24, 1969, as readinto the record,states the following Janco did not come to his home in the pastyear or atany time surroundingthe date ofhis dischargeJanco andJohnson did notknow beforereceiving their termination slips on December10 that theywould be releasedthat day.He,Macquade,did not know until thatmorning that Dodd had been chosen to take their placesOn the daybefore, hehad no idea a man was about to be chosen.Macquade testifiedthat,in reviewinghis affidavitat home in preparationfor the hearing, hiswife refreshedhis recollectionthat Janco had been there I do not creditthis explanation,nor Macquadc's testimony generally msofar as it presentsmatenal conflicts."Hogg's testimony is thatDodd was engaged,under the reorganization,as a memberof management,and has attended the regular managementmeetings.Rappugn stated that Dodd was first told onJanuary 10, 1969,that hewas part ofmanagement"Hogg had earlier estimated that each made about $5,000573devoid of merit, form a part of the entire record inassessing the validity of Respondent's general economicdefense. InGeneralCounsel's case in chief, a strongprima facieshowing of the alleged violations has beenmade outIn considerable and attenuated detail, encompassing acompany history over several years, Respondent haspresented its reasons in this record for the discharge of thetwo employees classified asmachinisthelpers.Theevidence consists principally of internalmanagementdiscussions and conclusions related in the testimony ofHogg." In 1966, a total reorganization was commencedprincipally for the purpose of developing new productlines,and plans have been in progress since then. Hoggbecame president and Rappugn,treasurer,the twoconstituting the executive committee, and for all thatappears, the controlling stockholders and management ofthe corporation. It was notuntil June1968 that a Boardof Directors'meeting was convened wherein Hogg andRappugn presented their ideas for the production of about40 new products which they had "mocked up." It wasresolved at this meeting to "study" the technical problem,take an audit of the technical talent of the plant, do whatwas necessary to move the planned products ahead, andreport back to the directors 22 In late October, an informalmeeting was held, also attended by Macquade Finaldecisions, in oral form, were then made to effect the"reorganization,'and to purchase the necessary newequipmentResponsibilities were reassigned by setting upa "development group," consisting of Hogg. Macquade,33and a graduate mechanical engineer: and a "maintenancemachine shop services" group consisting of Ziemak incharge and a "qualified machinist."The term "new products" as used by Respondent wasnot clearly defined. Rappugn testified that, at the time ofthehearing, theRespondentmanufactured about 50products, that almost all of them were being produced in1961, and that on one product line packagingchangesweremade but that the product was the same. Hogglisted, as of the hearing, about 40 "new items," but whencloselyquestioned in concrete terms, the followingtestimonyemerged'Many of the items are basically thesame, with minor variations, as were made in the prioryears.Most are projected into the future. Some are goingto be completely purchased. Some are dependent upon thelease andpurchase of certain machines as to which firmorders have not yet been placed.2' Some requirethe designand manufacture of parts in the plant, but there is noshowing that any such work had yet beendoneAll thatappears to be seen, of any substancerepresenting adeparture from normal overall operations. is a newpackaging processin the stageof projection for certain ofthe old products."A term employedbyRespondent'scounsel inleading questionsPursued byRespondent at some length, the evidence does not indicate thenature ofthe offense beyond the use ofthis term, and consistsonly of thevaguestinnuendos"Itmust be noted that, althoughrepeatedlycautionedby the TnalExamineras to the effectupon the weightto be givensuch testimony,leading questions were utilized to a substantial extent by Respondent ineliciting evidence from Hogg"The minutesof the meetingwere not produced,no attemptwas madeto show theextentof participation of other directorsat themeeting, norwere the subsequestactions reportedback to theBoard ofDirectors"Previously called the plantengineer,Macquadewas given a new title inJanuary1969 of assistantto the presidenton Developingand Engineering"The lease oftwo impact machines, still needing an imprinter, andconditional upon Respondent's approvalof the art work, "may arrive" inAugust, they hoped to get by January 1970 a fourslide machine, for which 574DECISIONS OF NATIONAL LABORRELATIONS BOARDThe"reorganization,"longinprocess,wasimplimcnted, following the election among 33 employeesin late August, by a redescription of responsibilities of asmallcontingentofmanagement officials, and theeventualhiringof a mechanical engineer. So far asconcerned the small machine shop, the basic skills andfunctions performed by Macquade and Ziemak, and bythesubordinatehelp,haveremainedessentiallyunchanged.Intheentireplant,thereorganizationmaterially affected only Janco and Johnson. Despite manyyears of experience with Respondent, their machinist skillswerepurportedlyregardedasinadequateforthedevelopment of the "new products,"- the actual nature ofwhich has been described. Although Respondent's planswere under development since 1966, it averred that thisknowledge of the inadequacy of Janco and Johnsoneffectively came to light only after the formality of aBoard of Directors' resolution in June 1968 to conduct a"study" of the technical talent in the plant. Evidence ofthe study which was made is an exercise in ambiguity.After the election, a decision was soon reached toterminate these two employees and replace them with a"qualifiedmachinist "Without disclosing such a reason,theywere advised to seek other employment. Theirseparationwas then consummated after the studiedprocessing and hiring of Dodd, whose qualifications anddutieshavebeenshown to involve no significantdifferences, past or prospective, from those of Janco andJohnson.The question is not one of judging the correctness ofRespondent's business decisions, but whether its profferedeconomic justifications for the discharge of these twoemployees are legitimate and credible in context of theentire record. The contrary is found. In all, it seems quiteapparent that the grounds advanced by Respondent,considering as well the character and probity of theevidence,arebutanelaborate effort to cloak andobfuscate the true reasons for the discharge. Respondent'sanimus and motivation to eliminate any future threat ofunion representation are fairly demonstrated. Indeed, asfound, Janeo and Johnson were apprised of express threatsof termination because of their soliciting activities in theelection campaign The element of timing in Respondent'sactionsreinforcesaconclusionofdiscrimination.Accordingly, in the discharge of Janco and Johnson onDecember 10, Respondent violated Section 8(a)(3), asalleged.Additionalallegationsaremade that Respondentprevented Janco and Johnson from bidding on certainproduction jobs available at the time of their separation.Testifying from company records, Rappugn disclosed thatKenneth Brown, a buncher operator, left Respondent'semploy in mid-September, and Robert Huddleston, aheavy packer, left in mid-October. Janco and Johnsoneach testified that in the latter part of November the jobsof buncher operator and heavy packer were posted on thebulletinboard, that these vacancies were not filled byRespondent, and that they were experienced in performingsuch work, but could not bid on these jobs because of anew employment policy instituted by Respondent thatNovember. Heaney testified that only the position ofheavy packer was posted on the November 1, that no bidswere received, and that several days later Respondentdecided not to fill this job. Rappugn further revealed thatthe order has not yet been placed,these are the "big outside purchases " Inthis line of testimony especially,Hogg impressed me as an unreliablewitnessno new production employees have been hired since thedischargeofJancoand Johnson, excepting certainpart-time and temporary employees whose tenure wasrelativelybrief.However,Respondent did "realign" anumber of production jobs among several of theincumbent employees in the plant.Respondent posted in pamphlet form and orally read totheemployeesanew employment policy effectiveNovember 1 for a period of 14 months. The previouswritten policy had been stated as effective for 12 monthsending December 31. Hogg testified that the decision wasmade at such time because they wanted "a total change ofemployment policy and the reorganization . . at the sametime so we could get on with developing the new productsand get them on the market." In relevant part, the newpolicy disallows an employee to bid on a lower paying job,andchanged the rule of plantwide seniority todepartmentalseniority.Inthenewpolicythreedepartments or "categories" are set forth- (1) machineshop personnel (consisting of two employees), (2) workingforeman, shipping clerk and receiving clerk (consisting ofthreeemployees),and (3) all other personnel inproductionTheretofore Janco and Johnson were amongthe most senior employees on a plantwide basis; under thenew rule they were reduced as the only employees on aseniority list of the machine shop "department." Hogg'sexplanation for the change is unacceptable in light ofRespondent'sunlawfulpurposes evident in this timeperiod,particularly its intent to eliminate Janco andJohnson." The finding has been made that Janco andJohnson were unlawfully discharged from their machinistjobs, and their reinstatement will be recommended herein.Itisthereforeunnecessary to pass upon whetherRespondent contemporaneously acted to keep them out ofthe plant by blocking their acquisition of lower payingproduction jobs.However,asproperlywithintheframework of this allegation in the complaint, it is heldthatRespondent discriminatorily deprived Janco andJohnson of their plantwide seniority rights in violation ofSection 8(a)(3).W. THE EFFECT OF THE UNFAIR IABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent in section 1, above, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I will recommend that it cease anddesisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. Particularlyby reason of the discriminatory discharges which go "tothe very heart of the Act," a broad order appearswarranted.""It is also observed that, in a preface to the new employment policy,there is now added(following the election)a lengthy statement in thenature of a permanent campaign specifically directed against unionorganization by employees."NLRBvExpress PublishingCo.312US426,N L.R.B vEntwistleMfgCo, 120 F.2d 532 (C A. 4) ANCHOR WIRE CORP.575IthasbeenfoundthatRespondentunlawfullydischarged ErnestM. Janco, and Odle Johnson, Jr., inviolation of Section 8(a)(3) and (1) of the Act. It willtherefore be recommended that Respondent offer theseemployees immediate and full reinstatement to theirformeror substantially equivalent positions,withoutprejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings suffered byreason of the discrimination against them, by payment tothem of a sum of money equal to that which they wouldnormally have earned, absent the discrimination, from thedate of the discrimination to the date of the offer ofreinstatement, less net earnings during such period, withhackpay computed on a quarterly basis in the mannerestablished by the Board in FW.Woolworth Company,90 NLRB 289. Backpay shall carry interest at the rate of6 percent per annum, as set forth inIsisPlumbing &Heating Co ,138NLRB 716. It is further specificallyrecommended that Respondent restore their senioritystanding on a plantwide basis to the full extent that itexisted before Respondent's change in employment policymade eflective on November 1, 1968, and notify Jancoand Johnson in writing to such effect. It will also berecommended thatRespondentpreserveandmakeavailable to the Board, upon request, all payroll records,socialsecuritypayment records, timecards, personnelrecords and reports, and all other records necessary anduseful to determine the amounts of backpay due and therightsofreinstatementunder the terms of theserecommendations.Upon the foregoing findings of fact, and upon theentire record in the case, I make the following.CONCLUSIONS OF LAW1Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By terminating Ernest M. Janco and Odic Johnson,Jr ,andby reducing their seniority rights, therebydiscouragingmembership in the Union, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) of the Act.4.By the foregoing, and by other acts and conductinterfering with, restraining, and coercing employees in theexercise of their rights guaranteed in Section 7 of the Act,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(I) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.(b)Discouragingmembership in District Lodge No.155,InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO, or in any other labororganization, by discharging employees, or reducing theirseniority rights, or in any other manner discriminating inregard to hire or tenure of employment or any term orcondition of employment.(c) In any other manner interfering with. restraining, orcoercingemployees in the exercise of their rightsguaranteed in Section 7 of the Act.2Take the following affirmative action designed toeffectuate the policies of the Act.(a)OfferErnestM. Janco and Odic Johnson, Jr.,immediate and full reinstatement to their former orsubstantiallyequivalentpositions,without prejudice totheir seniority or other rights and privileges, and makethem whole for any loss of earnings, in the manner setforth in "The Remedy" section of the Trial Examiner'sDecision.(b)Notify the above-named employees, in writing, thattheir seniority standing on a plantwide basis, as it existedprior to November 1, 1968. has been fully restored.(c)Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(d)Preserve and make available to the Board or itsagents all payroll and other records, as set forth in "TheRemedy" section of the Trial Examiner's Decision.(e) Post at its Goodlettsville, Tennessee, plant, copies ofthe attached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 26, shall, after being duly signed by Respondent,bepostedimmediatelyuponreceiptthereof,inconspicuous places, and be maintained for 60 consecutivedays.Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial(f)Notify the Regional Director for Region 26, inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.28"In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommendedOrder of a TrialExaminer"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words " aDecision and Order ""In the event that this Recommended Order is adopted by the Board—this provision shall be modified to read"Notify the Regional DireLtor forRegion 26, in writing,within 10 days from the date of thisOrder, whatsteps Respondent has taken to comply herewith "RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law, and upon the entire record in the case,itisrecommended thatRespondent,AnchorWireCorporation of Tennessee, Goodlettsville, Tennessee, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion activities and sentiments: requesting or instructingemployees to engage in surveillance or to act as informersregardingunionactivitiesofotheremployees,orthreatening employees with discharge, job loss, or otherreprisal for engaging in union activities.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminerof the National LaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:After a formal trial before a Trial Examiner of theNational Labor Relations Board at which all sides had thechance to present evidence, it has been found that weviolated the law and we have been ordered to post this 576DECISIONSOF NATIONALLABOR RELATIONS BOARDnotice to inform our employees of their rights and tohonor what we say in this noticeWE WILL NOT ask you anything about a Union orwho is in the Union or who favors the Union in amanner which would coerce you regarding your rightsunder the Act.WE WILL or ask any employee to spy on otheremployees and report to us who joins the Union or whoworks for it.WE WILL NOT threaten to fire you, or punish you ortreatyou differently in any way, if you joined orworked for any Union.WE Wii.i No, discharge, or reduce the seniorityrights, or otherwise discriminate against any employeesinorder to discourage membership or support forDistrictLodge No. 155, International Association forMachinists and Aerospace Workers. AFL-CIO, or anyother labor organization.We WILL NOT in any other manner interfere with,restrain, or coerce you in the exercise of the rightsguaranteed employees in the National Labor RelationsAct, which are as follows-To organize themselves.To form, join, or help unions.To bargain as a group through a representativethey choose.To act together for collective bargaining or othermutual aid or protectionTo refuse to do any or all of these things.Since it has been found that we unlawfully firedErnestM. Janco and Odie Johnson, Jr., WE wiii, offerto give them back their jobs and seniority, and WF. WILLpay them for the earnings they lost, plus 6 percentinterest.WE WILL restore to Ernest M. Janco and OdieJohnson, Jr., their full seniority standing on a plantwidebasis,as it existed before our change in employmentpolicymade effective on November I. 1968.Wr WILL notify Ernest M. Janco and Odie Johnson,Jr. if presently serving in the Armed Forces of theUnited States of their right to full reinstatement uponapplication, in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForcesAll of our employees are free to become or remain, orrefrain from becoming or remaining, members of anyunion of their choice.DatedByANCHOR WIRECORPORATION OF TENNESSEE(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 746 FederalOfficeBuilding,167NorthMain Street,Memphis,Tennessee 38103, Telephone 901-534-3161.